                                            Case 4:19-cv-02252-YGR Document 62 Filed 09/14/20 Page 1 of 15




                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5    BRIAN BEST,                                          Case No. 19-cv-02252-YGR
                                                       Plaintiff,                            ORDER GRANTING MOTION TO DISMISS
                                   6
                                                                                             SECOND AMENDED COMPLAINT
                                                 v.
                                   7                                                         Re: Dkt. No. 51
                                   8    SONOMA COUNTY SHERIFFS DEPARTMENT,
                                        ET. AL.,
                                   9                   Defendants.
                                  10

                                  11           Plaintiff Brian Best brings this action against defendants Sonoma County Sheriffs
                                  12   Department, Virgil Smith, Andrew Cash, Rich Celli, Ronald Chestnut (collectively, the “Sonoma
Northern District of California
 United States District Court




                                  13   County defendants”), and the State of California, alleging violations of his constitutional rights
                                  14   under the Fourth, Eighth, and Fourteenth Amendments of the United States Constitution,
                                  15   violations of several federal and state criminal statutes, and for various state causes of action,
                                  16   including negligence.
                                  17           Now before the Court is the Sonoma County defendants’ second motion to dismiss Best’s
                                  18   amended complaint, or, in the alternative, motion for a more definite statement. (Dkt. No. 51.)
                                  19   Best opposes the motion. (See Dkt. No. 56, 57, 59.) Having carefully reviewed the pleadings, the
                                  20   papers submitted on each motion, and for the reasons set forth more fully below, the Court
                                  21   GRANTS the Sonoma County defendants’ motion to dismiss.
                                  22   I.      RELEVANT BACKGROUND
                                  23           The Court incorporates the previous background summarized in the prior Order. (See Dkt.
                                  24   No. 46 at 2-3.) The Court summarizes the additional relevant allegations from the operative
                                  25   amended complaint relevant to the disposition of this motion. The Court is mindful of its
                                  26   obligation under existing precedent to construe Best’s pleadings liberally, who is proceeding pro
                                  27   se. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“A document filed pro se is to be liberally
                                  28   construed . . . and a pro se complaint, however inartfully pleaded, must be held to less stringent
                                          Case 4:19-cv-02252-YGR Document 62 Filed 09/14/20 Page 2 of 15




                                   1   standards than formal pleadings drafted by lawyers[.]” (internal quotation marks omitted)). Thus:

                                   2           In August 2018, Best was asked to go for an interview with Cash, a sergeant with Sonoma

                                   3   County Sherriff’s Department. (Dkt. No. 50 at 12.) Best felt that Cash was focused on justifying

                                   4   the actions of Smith, one of the officers involved in the altercation in the jail. (Id.) Otherwise,

                                   5   Best felt he accurately explained what happened. (Id.)

                                   6           Best subsequently requested that the Sheriff’s Office internal affairs department re-

                                   7   evaluate his claim because of two amendments or different versions of the facts. (Id. at 16-17.)

                                   8   Best further described the new facts and request to re-evaluate in a voicemail and email to Cash.

                                   9   (Id. at 17.) Best alleges that Cash declined to re-evaluate the incident. (Id. at 17.) He received an

                                  10   “exoneration letter”, advising that “[u]pon reviewing the findings of the investigation, we have

                                  11   concluded that our staff acted within the law and office policy and procedure.” (Id. at 17, 42).

                                  12           At some point, Best contacted the Sonoma County District Attorney’s Office and spoke
Northern District of California
 United States District Court




                                  13   with defendant Rich Celli, an officer in the Investigations Department. (Id. at 14.) Celli referred

                                  14   Best to the California Office of the Attorney General (“OAG”). (Id.) Best corresponded with both

                                  15   the District Attorney’s Office and the OAG before the OAG instructed Best to file a written

                                  16   complaint with the District Attorney’s Office and the Sonoma County Grand Jury. (Id.) As pled

                                  17   by Best, the District Attorney’s Office allegedly acknowledged verbally over the phone that they

                                  18   received the complaint but “never replied, even though [he] asked for a reply, and stated that the

                                  19   OAG requires a reply, which is exactly what the OAG representative told [him].” (Id. at 15.) Best

                                  20   alleges that the District Attorney’s Office was unhelpful and Celli was “obviously annoyed with

                                  21   [him], and extremely rude to [him]”. (Id.)

                                  22           Best submitted a complaint to the Sonoma County Civil Grand Jury and received a

                                  23   response from defendant Ronald Chestnut that stated: “As a matter of policy, the Sonoma County

                                  24   Civil Grand Jury conducts no investigations when legal proceedings involving parties to the

                                  25   complaint are ongoing. Therefore, the Jury will take no action on your complaint of 8/22/2019.”

                                  26   (Id.)

                                  27

                                  28
                                                                                          2
                                             Case 4:19-cv-02252-YGR Document 62 Filed 09/14/20 Page 3 of 15



                                       II.      LEGAL FRAMEWORK
                                   1
                                                A.     Motion to Dismiss
                                   2
                                                Pursuant to Federal Rule of Civil Procedure 12(b)(6), a complaint may be dismissed for
                                   3
                                       failure to state a claim upon which relief may be granted. Dismissal for failure to state a claim
                                   4
                                       under Rule 12(b)(6) is proper if there is a “lack of a cognizable legal theory or the absence of
                                   5
                                       sufficient facts alleged under a cognizable legal theory.” Conservation Force v. Salazar, 646 F.3d
                                   6
                                       1240, 1242 (9th Cir. 2011) (quoting Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th
                                   7
                                       Cir. 1988)).
                                   8
                                                The complaint must plead “enough facts to state a claim [for] relief that is plausible on its
                                   9
                                       face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible on its face
                                  10
                                       “when the plaintiff pleads factual content that allows the court to draw the reasonable inference
                                  11
                                       that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678
                                  12
Northern District of California




                                       (2009). If the facts alleged do not support a reasonable inference of liability, stronger than a mere
 United States District Court




                                  13
                                       possibility, the claim must be dismissed. Id. at 678-79; see also In re Gilead Scis. Sec. Litig., 536
                                  14
                                       F.3d 1049, 1055 (9th Cir. 2008) (stating that a court is not required to accept as true “allegations
                                  15
                                       that are merely conclusory, unwarranted deductions of fact, or unreasonable inferences.”).
                                  16
                                                A complaint that falls short of the Rule 8(a) standard may be dismissed if it fails to state a
                                  17
                                       claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). “Dismissal under Rule 12(b)(6)
                                  18
                                       is appropriate only where the complaint lacks a cognizable legal theory or sufficient facts to
                                  19
                                       support a cognizable legal theory.” Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097,
                                  20
                                       1104 (9th Cir. 2008). For purposes of ruling on a Rule 12(b)(6) motion, the Court “accept[s]
                                  21
                                       factual allegations in the complaint as true and construe[s] the pleadings in the light most
                                  22
                                       favorable to a nonmoving party.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025,
                                  23
                                       1031 (9th Cir. 2008). Mere “conclusory allegations of law and unwarranted inferences are
                                  24
                                       insufficient to defeat a motion to dismiss.” Adams v. Johnson, 355 F.3d 1179, 1183 (9th Cir.
                                  25
                                       2004).
                                  26
                                                Further, as Best is proceeding in forma pauperis, the Court has an independent duty to
                                  27
                                       screen the complaint to ensure that it states a claim. See Lopez v. Smith, 203 F.3d 1122, 1127 (9th
                                  28
                                                                                           3
                                          Case 4:19-cv-02252-YGR Document 62 Filed 09/14/20 Page 4 of 15




                                   1   Cir. 2000) (en banc) (“[S]ection 1915(e) not only permits but requires a district court to dismiss

                                   2   an in forma pauperis complaint that fails to state a claim.” (emphasis supplied)); Choudhuri v.

                                   3   Specialized Loan Servs., Inc., 19-cv-00028 PJH, 2019 WL 109448, at *4 (N.D. Cal. Jan. 4, 2019)

                                   4   (“A plaintiff seeking to proceed in forma pauperis ‘must allege poverty with some particularity,

                                   5   definiteness and certainty.’” (quoting Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir.

                                   6   2015)).

                                   7             B.     Motion for a More Definite Statement
                                   8             Under Federal Rule of Civil Procedure 12(e), “[a] party may move for a more definite

                                   9   statement of a pleading to which a responsive pleading is allowed but which is so vague or

                                  10   ambiguous that the party cannot reasonably prepare a response.” Fed. R. Civ. P. 12(e). A motion

                                  11   filed pursuant to Rule 12(e) “must point out the defects complained of and the details desired.” Id.

                                  12   Generally, “[m]otions for a more definite statement are viewed with disfavor, and are rarely
Northern District of California
 United States District Court




                                  13   granted.” Cellars v. Pac. Coast Packaging, Inc., 189 F.R.D. 575, 578 (N.D. Cal. 1999). For

                                  14   example, “[s]uch a motion is likely to be denied where the substance of the claim has been

                                  15   alleged, even though some of the details are omitted.” True v. Am. Honda Motor Co., 520 F.

                                  16   Supp. 2d 1175, 1180 (C.D. Cal. 2007) (internal quotation marks omitted). By contrast, “[a] Rule

                                  17   12(e) motion is more likely to be granted where the complaint is so general that ambiguity arises

                                  18   in determining the nature of the claim or the parties against whom it is being made.” Sagan v.

                                  19   Apple Computer, Inc., 874 F. Supp. 1072, 1077 (C.D. Cal. 1994).

                                  20   III.      MOTION TO DISMISS, OR IN THE ALTERNATIVE, MOTION FOR A MORE
                                                 DEFINITE STATEMENT
                                  21
                                                 Here, the Sonoma County defendants seek dismissal as to Celli; Chestnut; Cash; the
                                  22
                                       section 1983 Monell claim against Sonoma County; and certain claims against Smith. Based on a
                                  23
                                       screening of the complaint required for pro se plaintiffs who are proceeding in forma pauperis, the
                                  24
                                       Court finds that the state claims against the State of California are barred by the Court’s prior
                                  25
                                       Order. The Court addresses each of these grounds below:
                                  26
                                                 Dismissal as to Celli: GRANTED. In the operative amended complaint, Best brings claims
                                  27
                                       against Celli based on a violation of the Fourteenth Amendment and on negligence.
                                  28
                                                                                         4
                                          Case 4:19-cv-02252-YGR Document 62 Filed 09/14/20 Page 5 of 15




                                   1           With respect to the Best’s claims as to the Fourteenth Amendment, the law is clear that

                                   2   “[o]fficial capacity suits against [public] officials are the same as suits against the agency itself.

                                   3   Therefore, in order to maintain an official capacity suit against an individual, a plaintiff must

                                   4   allege facts showing that the deprivation at issue was caused by a custom, policy, or practice of the

                                   5   agency.” Fontes v. San Bernardino Cty. Sheriff Dep’t, 2017 U.S. Dist. LEXIS 224059 at *8, 2017

                                   6   WL 10543291, at *4 (C.D. Cal., Feb. 27, 2017) (citing Monell v. Dep’t of Soc. Servs. of N.Y., 436

                                   7   U.S. 658, 694-95 (1978)).

                                   8           Here, the complaint is devoid of allegations to establish a constitutional violation based on

                                   9   actions of Celli or the Sonoma County District Attorney’s Office. In Best’s opposition, Best avers

                                  10   that he has stated a claim as to Celli because (1) prosecutorial immunity does not apply to

                                  11   investigators like Celli, and (2) that his Fourteenth Amendment violation is premised on a

                                  12   violation of the equal protection clause.
Northern District of California
 United States District Court




                                  13           Best does not persuade. First, absolute immunity generally bars claims against prosecutors

                                  14   in section 1983 suits. See Imbler v. Pachtman, 424 U.S. 409, 419 (1976) (applying prosecutor

                                  15   absolute immunity to section 1983 suits). Indeed, “[prior cases] are virtually unanimous that a

                                  16   prosecutor enjoys absolute immunity from §1983 suits for damages when he acts within the scope

                                  17   of his prosecutorial duties.” Id. at 420. Moreover, “[t]his immunity extends to related investigative

                                  18   and administrative functions.” Herrold v Jagels, 8 F.3d 27, 1993 WL 362218 (Table), at *2 (9th

                                  19   Cir. 1993) (citing Schlegel v. Bebout, 841 F.2d 937, 944 (9th Cir. 1988) and Freeman v. Hittle,

                                  20   708 F. 2d 442, 443 (9th Cir. 1983)). As relevant here, “[i]nvestigative functions [like Celli’s

                                  21   actions] carried out pursuant to the preparation of a prosecutor’s case also enjoy absolute

                                  22   immunity.” Freeman, 708 F.2d at 443 (citing Atkins v. Lanning, 556 F.2d 485, 488-89 (10th Cir.

                                  23   1977) (“As to the district attorney’s investigators, it would hardly seem reasonable to exculpate

                                  24   the district attorney and to not immunize his underlings.”)). Thus, Celli would indeed fall under

                                  25   the ambit of the absolute immunity enjoyed by prosecutors.

                                  26           Moreover, the allegations reflect that Best’s claim rest on the Sonoma County District

                                  27   Attorney’s Office’s decision not to prosecute Smith. (See Dkt. No. 50 at 15). “The Ninth Circuit

                                  28   has held that prosecutors are entitled to absolute immunity from damages for their decision not to
                                                                                           5
                                         Case 4:19-cv-02252-YGR Document 62 Filed 09/14/20 Page 6 of 15




                                   1   initiate a criminal prosecution because the decision whether to charge a person with a crime ‘may

                                   2   well be the most critical determination of the entire prosecutorial process.’” Solorio v. Loback,

                                   3   2018 WL 5923836, at *4 (N.D. Cal. Nov 13, 2018) (citing Roe v. City & County of San Francisco,

                                   4   109 F.3d 578, 583 (9th Cir. 1997)). Thus, the Court finds that prosecutorial immunity bars Best’s

                                   5   claims against Celli and the Sonoma County District Attorney’s Office.

                                   6          Second, Best’s claim that the violations of the Fourteenth Amendment are based on a

                                   7   violation of the equal protection clause fares no better. In general, “[t]o state a claim under section

                                   8   1983 for an equal protection violation, a plaintiff must allege facts showing that the defendants

                                   9   acted with an intent or purpose to discriminate against the plaintiff based upon membership in a

                                  10   protected class, and that plaintiff was treated differently from persons similarly situated.” Brown v.

                                  11   Contra Costa County, 2012 WL 4804862, at *10 (N.D. Cal. Oct. 9, 2012) (citing Barren v.

                                  12   Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998); Washington v. Davis, 426 U.S. 229, 239-40
Northern District of California
 United States District Court




                                  13   (1976); Serrano v. Francis, 345 F.3d 1071, 1081-82 (9th Cir. 2003); Lee v. City of Los Angeles,

                                  14   250 F.3d 668 (9th Cir. 2001)). “A plaintiff may satisfy this standard by alleging (1) that he/she

                                  15   was treated differently from others similarly situated; (2) that this unequal treatment was based on

                                  16   an impermissible classification; (3) that the defendant acted with discriminatory intent in applying

                                  17   this classification; and (4) that he/she suffered injury as a result of the discriminatory

                                  18   classification. Id. at 10 (citing Personnel Adm'r of Mass. v. Feeney, 442 U.S. 256, 279 (1979)).

                                  19          Here, Best does not allege that he is a member of a protected class, nor does he allege any

                                  20   particular actions that would give rise to a claim under the equal protection clause. Indeed, a party

                                  21   generally lacks a judicially cognizable interest in the prosecution of another. Loa v. Cong. Rules &

                                  22   Regul. Comm. Governing Native Am. Funding, 2017 WL 3821777 at *5 (D. Haw. Aug. 31, 2017)

                                  23   (finding no private cause of action for failure to investigate or prosecute violations of the law);

                                  24   Town of Castle Rock, Colo. v. Gonzales, 545 U.S. 748, 768 (2005) (“[T]he benefit that a third

                                  25   party may receive from having someone else arrested for a crime generally does not trigger

                                  26   protections under the Due Process Clause, neither in its procedural nor in its 'substantive'

                                  27   manifestations.”); Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973) (“[I]n American

                                  28   jurisprudence at least, a private citizen lacks a judicially cognizable interest in the prosecution or
                                                                                          6
                                         Case 4:19-cv-02252-YGR Document 62 Filed 09/14/20 Page 7 of 15




                                   1   nonprosecution of another.”). Thus, Best’s section 1983 claims as to Celli and the Sonoma

                                   2   County District Attorney’s Office are appropriately dismissed.

                                   3          With respect to Best’s negligence claim, such a claim is also barred by the absolute

                                   4   immunity discussed above and the general immunity set forth in Government Code section 815.

                                   5   Government Code section 815 “abolished all common law or judicially declared forms of liability

                                   6   for public entities, except for such liability as may be required by the federal law or state

                                   7   Constitution. Thus, in the absence of some constitutional requirement, public entities may be

                                   8   liable only if a statute declares them to be liable.” Harshbarger v. City of Colton, 197 Cal. App. 3d

                                   9   1335, 1339 (1998); Becerra v. County of Santa Cruz, 68 Cal. App. 4th 1450, 1457 (1998). Best

                                  10   has not pled a statutory exception to this general immunity, nor has Best alleged any facts

                                  11   necessary to demonstrate negligence as to Celli and the Sonoma County District Attorney’s

                                  12   Office. See Alston v. County of Sacramento, 2012 WL 2839825, at *6 (E.D. Cal. July 10, 2012)
Northern District of California
 United States District Court




                                  13   (“Under California law, ‘to prevail in an action based upon a defendant’s alleged negligence, a

                                  14   plaintiff must demonstrate that the defendant owed the plaintiff a legal duty, that the defendant

                                  15   breached the duty, and that the breach was a proximate or legal cause of his or her injuries.”).

                                  16   Thus, the negligence claim is also appropriately dismissed from this action.

                                  17          Finally, in light of the preceding analysis, the Court finds that any amendment as to these

                                  18   claims would be futile. Accordingly, the Court GRANTS the motion to dismiss, and DISMISSES

                                  19   WITH PREJUDICE     these claims as to Celli. Celli is further DISMISSED from this action.

                                  20          Dismissal as to Chestnut: GRANTED. In the operative amended complaint, Best brings

                                  21   claims against Chestnut, a grand juror, based on a violation of the Fourteenth Amendment and on

                                  22   negligence. Both of these claims are appropriately dismissed.

                                  23          California courts have found that the same immunity granted to judges and prosecutors

                                  24   applies equally to grand jurors. See Pearson v. Reed 6 Cal. App. 2d 277, 283 (1935). “[G]rand

                                  25   jurors are not liable in civil actions for damages, for the reason that to subject them to such

                                  26   liability would be against the policy of the law.” Id. Indeed, grand jurors are considered “quasi-

                                  27   judicial officers” because “[t]hey have certain duties to perform under the law of a quasi-judicial

                                  28   character, and in the performance of such duties the law invest them with judgment and
                                                                                          7
                                          Case 4:19-cv-02252-YGR Document 62 Filed 09/14/20 Page 8 of 15




                                   1   discretion.” Id. See also Clinton v. Superior Court (1937) 23 Cal.App.2d 342, 345 (1937) (noting

                                   2   that an individual grand juror has no authority to act independently as a grand jury functions as a

                                   3   body “according to and within the limitation of its legal authority”). Moreover, the California

                                   4   penal code sets forth certain matters that must be investigated and affords the grand jury discretion

                                   5   to choose the subject matter of its remaining investigations. See Penal Code §§ 925 and 927.

                                   6   Thus, courts “must respect the grand jury’s independence of judgment; the court has no authority

                                   7   to impose its own views on the grand jury.” People v. Superior Court of Santa Barbara Cnty., 13

                                   8   Cal.3d 430, 439 (1975).

                                   9          Here, Best cannot overcome that immunity bars Chestnut’s actions as Chestnut was

                                  10   serving as a member of a grand jury when he responded to Best’s complaint. There is otherwise

                                  11   no basis for the claims or for the requested remedy for injunctive relief. Thus, in light of the

                                  12   preceding analysis, the Court finds that any amendment as to these claims would be futile.
Northern District of California
 United States District Court




                                  13   Accordingly, the Court GRANTS the motion to dismiss, and DISMISSES WITH PREJUDICE these

                                  14   claims as to Chestnut. Chestnut is further DISMISSED from this action.

                                  15          Dismissal as to Cash: GRANTED. In the operative amended complaint, Best brings claims

                                  16   against Cash on the following basis: “Conspiracy, Negligence, Violation of the Fourteenth

                                  17   Amendment, Lying to a Law Enforcement Agency to Cover Up a Crime, Accessory After the

                                  18   Fact, Misprision of Felony.” (Dkt. No. 50, at 30.) Cash has been named in is official capacity

                                  19   only. (Id.). Thus, the real party in interest in an official-capacity suit is the governmental entity,

                                  20   not a named official. See Butler v. Elle, 281 F.3d 1014, 1026 n.9 (9th Cir. 2002). See also Vance

                                  21   v. County of Santa Clara, 928 F.Supp. 993, 996 (N.D. Cal. 1996) (“The Court follows other

                                  22   District Courts in holding that if individuals are being sued in their official capacity as municipal

                                  23   officials and the municipal entity itself is also being sued, then the claims against the individuals

                                  24   are duplicative and should be dismissed.”)

                                  25          Notably, Best does not respond in his opposition to the Sonoma County defendants’

                                  26   motion as to the arguments relating to Cash. The Court considers however whether dismissal is

                                  27   warranted as to the claims against Cash.

                                  28
                                                                                          8
                                          Case 4:19-cv-02252-YGR Document 62 Filed 09/14/20 Page 9 of 15




                                   1          With respect to Best’s Fourteenth Amendment claim against Cash, the Court concludes

                                   2   that such claim is appropriately dismissed. Best’s allegations with respect to Cash are essentially:

                                   3   (1) that during the internal affairs interview with Best “Sgt. Cash was overly focused on slanting

                                   4   the situation to justify the actions of Dep. Smith” and asked certain questions “presumably in

                                   5   order to justify misrepresenting the whole incident” (See Dkt. No. 50, at 12); (2) that Cash refused

                                   6   to reopen the investigation after it had been concluded (Id. at 16-17); and (3) that an “exoneration”

                                   7   finding in the internal affairs investigation constitutes a “final, policy-making-level decision to

                                   8   allow their employees to violate people’s constitutional rights.” (Id. at 17.)

                                   9          Based on these allegations, Best has not identified a cognizable constitutional violation

                                  10   with respect to Cash. Failure to conduct an internal affairs investigation or properly investigate

                                  11   complaints against law enforcement do not amount to a violation of the due process clause of the

                                  12   Fourteenth Amendment. See Alston, 2012 WL 2839825 at *5-6. “The Fourteenth Amendment to
Northern District of California
 United States District Court




                                  13   the United States Constitution provides that a state shall not ‘deprive any person of life, liberty, or

                                  14   property, without due process of law.’ As an initial matter, plaintiff fails to provide any authority

                                  15   for the proposition that [he] has a valid property interest in, or an entitlement to, an internal

                                  16   investigation of her complaint. The court is unaware of any federal law governing the internal

                                  17   disciplinary affairs of a county sheriff department, and plaintiff does not even point to any

                                  18   particular state law addressing the matter.” Id. at *5. “Therefore, the court concludes that plaintiff

                                  19   does not have a protected property interest in an internal investigation of [his] complaint for

                                  20   purposes of the Due Process Clause of the Fourteenth Amendment . . . .” Id. at *6. Thus, Best’s

                                  21   allegations of Cash’s investigation do not amount to a violation of the Fourteenth Amendment.

                                  22          Moreover, Best’s allegations as to Cash fail to demonstrate liability as required under

                                  23   Monell. “Liability for improper custom may not be predicated on isolated or sporadic incidents; it

                                  24   must be founded upon practices of sufficient duration, frequency, and consistency that the conduct

                                  25   has become a traditional method of carrying out policy.” Trevino v. Gates, 99 F.3d 911, 918 (9th

                                  26   Cir. 2008). An “isolated instance . . . is insufficient evidence of a ‘policy statement, ordinance,

                                  27   regulation, or decision officially adopted and promulgated by’ the County.” Marsh v. County of

                                  28   San Diego, 680 F.3d 1148, 1159 (9th Cir. 2012) (internal citations omitted). Likewise, mistakes
                                                                                          9
                                         Case 4:19-cv-02252-YGR Document 62 Filed 09/14/20 Page 10 of 15




                                   1   or errors of municipal officials do not rise to the level of “policy” sufficient for section 1983

                                   2   liability. Erdman v. Cochise County, 926 F.2d 877, 882 (9th Cir. 1991). Thus, to the extent Best

                                   3   alleges that the County through Cash ratified the allegedly unconstitutional use of force by

                                   4   exonerating Smith in the internal affairs investigation, the allegations are insufficient to establish

                                   5   liability under Monell. See Sheehan v. Bay Area Rapid Transit, Case No. 14- cv-03156-LB, 2016

                                   6   WL 777784, at *13-15 (N.D. Cal. Feb. 29, 2016); Chavez v. City of Hayward, Case No. 14-cv-

                                   7   00470-DMR, 2015 WL 3833536, at *8 (N.D. Cal. June 19, 2015) (“To show ratification, a

                                   8   plaintiff must prove that the ‘authorized policymakers approved a subordinate’s decision and the

                                   9   basis for it.’”); id. (holding that the fact that the officers were “exonerated” and did not receive

                                  10   discipline was insufficient to establish a policy, practice, or custom resulting in constitutional

                                  11   deprivations as “[t]he Ninth Circuit appears to require something more than a failure to reprimand

                                  12   to establish a municipal policy or ratification”). Thus:
Northern District of California
 United States District Court




                                  13          With respect to Best’s remaining state law claims, the Court has already determined that

                                  14   Best’s state law claims were time barred for failure to timely file a government tort claim. (See

                                  15   generally Dkt. No. 46.) As explained above, because the claims against Cash are brought in his

                                  16   official capacity, the claims are actually made against Sonoma County and therefore, must be

                                  17   dismissed based on the reasoning articulated in the prior Order.

                                  18          Thus, in light of the preceding analysis, the Court finds that any amendment as to these

                                  19   claims would be futile. Accordingly, the Court GRANTS the motion to dismiss, and DISMISSES

                                  20   WITH PREJUDICE     these claims as to Cash. Cash is further DISMISSED from this action.

                                  21          Dismissal as to the Section 1983 Monell Claim: GRANTED. In the operative amended

                                  22   complaint, Best brings claims against Sonoma County based on section 1983 Monell claim.

                                  23          In general, municipalities can be sued directly under section 1983 only where the alleged

                                  24   unconstitutional conduct is the result of an official policy, pattern, or practice. Monell, 436 U.S. at

                                  25   690. “[A] municipality can be liable under § 1983 only where its policies are the moving force

                                  26   behind the constitutional violation.” Harris, supra, 489 U.S. at 389; Bd. of the Cnty. Comm’rs. of

                                  27   Bryan Cnty. v. Brown, 520 U.S. 397, 404 (1997). A plaintiff must show a sufficient causal

                                  28   connection between the enforcement of the municipal policy or practice and the violation of his
                                                                                         10
                                         Case 4:19-cv-02252-YGR Document 62 Filed 09/14/20 Page 11 of 15




                                   1   federally protected right. City of Canton v. Harris, 489 U.S. 378, 389 (1989); Connick v.

                                   2   Thompson, 563 U.S. 51, 60 (2011). Monell liability can be shown by alleging facts that establish a

                                   3   “longstanding practice or custom which constitutes the ‘standard operating procedure’ of the local

                                   4   government entity.” Menotti v. City of Seattle, 409 F.3d 1113, 1147 (9th Cir. 2005) (internal

                                   5   quotations and citations omitted). “Municipal liability may arise when an unwritten custom

                                   6   becomes so 'persistent and widespread' that it constitutes a 'permanent and well settled [municipal]

                                   7   policy.'" Talib v. Guerrero, 2016 U.S. Dist. LEXIS 142754 at 21 (C.D. Cal. July 27, 2016), citing

                                   8   Trevino v. Gates, 99 F.3d 911, 918 (9th Cir. 1996). "Liability for improper custom may not be

                                   9   predicated on isolated or sporadic incidents; it must be founded upon practices of sufficient

                                  10   duration, frequency and consistency that the conduct has become a traditional method of carrying

                                  11   out policy." Trevino, supra, 99 F.3d at 918. “[R]igorous standards of culpability and causation

                                  12   must be applied to ensure that the municipality is not held liable solely for the actions of its
Northern District of California
 United States District Court




                                  13   employees.” Brown, supra, 520 U.S. at 405.

                                  14          Here, Best’s section 1983 claims are based on the following allegations: (1) installing a

                                  15   surveillance system that did not record; (2) “Inadequate training and standards”; and (3) “Doing

                                  16   Nothing About the Original Incident; Having a ‘De Facto’ Policy of Deliberate Indifference to the

                                  17   Violation of Constitutional Rights.” (See Dkt. No. 50 at 30.) In his opposition briefing, Best

                                  18   highlights that his Monell claim against Sonoma County is based on “de facto policies, practices,

                                  19   and customs of the Sheriff’s Office employees to commit, as matters of de facto policy, torture,

                                  20   battery, violations of the fourteenth amendment ‘equal protection under law’ clause, and

                                  21   negligence.” (See Dkt. No. 57 at 9, 10.)

                                  22          These allegations do not persuade. Best has not identified any statute that imposes a duty

                                  23   on the jail to have a surveillance system that records. With respect to training and standards, Best

                                  24   has not specifically identified any training policies or “standards” that are allegedly

                                  25   unconstitutional and the moving force behind the jail incident, nor has Best identified any prior

                                  26   instances of inadequate training that could reasonably establish a custom that caused the incident.

                                  27   Finally, Best’s claim that the Sheriff’s Office did nothing regarding the jail incident is insufficient

                                  28   to establish a practice or custom of encouraging unreasonable use of force. At a minimum, Best
                                                                                         11
                                         Case 4:19-cv-02252-YGR Document 62 Filed 09/14/20 Page 12 of 15




                                   1   was required to identify with specificity the policy, practice, or custom that caused his

                                   2   constitutional deprivation and allege facts demonstrating that such policy did in fact exist and

                                   3   contributed to his injuries. Erdman, 926 F.2d at 882. Best did not meet this minimum.

                                   4            Instead, Best refers to three incidents in which a Sheriff’s employee allegedly used force,

                                   5   in an attempt to establish a custom or practice. (See Dkt. No. 50 at 19-20, 21-22.) As Sonoma

                                   6   County defendants point out, aside from one incident that occurred in November 2019, in which a

                                   7   carotid hold was used, the alleged incidents involve entirely different circumstances and types of

                                   8   force. See Turano v. County of Alameda, 2018 WL 3054853 at *10 (N.D. Cal. June 20, 2018)

                                   9   (alleging a prior similar lawsuit which resulted in settlement is insufficient to establish Monell

                                  10   liability – “At best, the lawsuit and settlement show that Defendant Alameda County was aware of

                                  11   the issue, but it does not demonstrate that there was a custom, policy, or practice of failing to

                                  12   provide feminine hygiene products”). Best does not allege that any of these claims resulted in
Northern District of California
 United States District Court




                                  13   findings of unconstitutional conduct or were the result of a specific County policy, practice or

                                  14   custom which was also the moving force behind Best’s incident.

                                  15            Thus, in light of the preceding analysis, the Court finds that any amendment as to these

                                  16   claims would be futile. Accordingly, the Court GRANTS the motion to dismiss, and DISMISSES

                                  17   WITHOUT PREJUDICE       these claims as to Sonoma County. Sonoma County is further DISMISSED

                                  18   from this action. If other facts are discovered, Best can always petition the Court for leave to

                                  19   amend.

                                  20            Dismissal as to Certain Claims Against Smith: GRANTED. In the operative amended

                                  21   complaint, Best brings claims against Smith based on: (1) a violation of the Eighth Amendment;

                                  22   (2) a violation of the Fourth Amendment; (3) 42 U.S.C. section 1983; (4) California Penal Code

                                  23   section 149 – Unlawful Beating by a Peace Officer; (5) California Penal Code section 206 –

                                  24   Torture; (6) California Penal Code section 243(d) – Aggravated Battery; and (7) 18 U.S. Code

                                  25   section 113: Aggravated Assault, Battery and Torture. For purposes of the motion, Sonoma

                                  26   County defendants concede that Best sufficiently pled a claim against Smith for violation of the

                                  27   Fourth Amendment, brought pursuant to 42 U.S.C. § 1983, as the operative complaint alleges that

                                  28   the use of force occurred during the booking process within hours of Best’s arrest. However,
                                                                                         12
                                         Case 4:19-cv-02252-YGR Document 62 Filed 09/14/20 Page 13 of 15




                                   1   Sonoma County defendants otherwise challenge (1) the Eighth Amendment claim, and (2) the

                                   2   remaining claims based on violations of various criminal statutes.

                                   3          With respect to Best’s Eighth Amendment claim, Best cannot state such a claim against

                                   4   Smith as it is duplicative. Rather, the Fourth Amendment provides the explicit textual source of

                                   5   constitutional protection for allegations of excessive force in the course of an arrest, investigatory

                                   6   stop, or other ‘seizure’ of a free person. See Bell v. Wolfish, 441 U.S. 520, 535 n.16 (1979);

                                   7   Graham v. Connor, 490 U.S. 386, 395 (1989). Specifically, force that occurs during the booking

                                   8   process at jail, such was the case here, is within the part of the custody continuum that is

                                   9   considered in the course of an arrest. Wroth v. County of Sonoma, 2015 WL 3903023, at *2-3

                                  10   (N.D. Cal. June 24, 2015) (holding that use of force which occurred during the booking process at

                                  11   the jail was subject to Fourth Amendment review). Thus, Best’s Eighth Amendment claim

                                  12   asserted against Smith is appropriately dismissed.
Northern District of California
 United States District Court




                                  13          With respect to the remaining claims based on violations of various criminal statutes, Best

                                  14   cannot state such claims. California Penal Code sections 149, 206, 243(d) and 18 U.S.C. section

                                  15   113 are criminal statutes which do not establish an individual civil tort remedy. “California Penal

                                  16   Code section 149 provides only criminal punishment, not a private right of action for damages.

                                  17   This Court is unaware of any grounds for a private right of action arising from a penal code

                                  18   section.” Flowers v. County of Fresno, 2009 WL 1034574, at *7 (E.D. Cal. April 16, 2009).

                                  19   “Such a private right of action exists only if the language of the statute or its legislative history

                                  20   clearly indicates the Legislature intended to create such a right to sue for damages. If the

                                  21   Legislature intends to create a private cause of action, we generally assume it will do so directly in

                                  22   clear, understandable, unmistakably terms.” Id. (citing Vikco Ins. Servs., Inc. v. Ohio Indem. Co.

                                  23   70 Cal.App.4th 55, 62-63 (1999) (internal citations omitted)). Accordingly, Best’s claims brought

                                  24   under various criminal statutes do not provide for an individual civil tort remedy and are

                                  25   appropriately dismissed.

                                  26          Thus, in light of the preceding analysis, the Court finds that any amendment as to these

                                  27

                                  28
                                                                                          13
                                         Case 4:19-cv-02252-YGR Document 62 Filed 09/14/20 Page 14 of 15




                                   1   claims would be futile.1 Accordingly, the Court GRANTS the motion to dismiss, and DISMISSES

                                   2   WITH PREJUDICE    these claims as to Smith. Smith otherwise remains a party in this action.

                                   3          Claims Against the State of California: Finally, Best now asserts in the operative amended

                                   4   complaint several state tort causes of action against a new party, the State of California. As of the

                                   5   date of this Order, California has not yet been served because the Court has not conducted a

                                   6   screening of the complaint, as required when a party is, as here, proceeding in forma pauperis.

                                   7   Having reviewed such state law claims asserted against the State of California, the Court finds that

                                   8   the Court’s prior Order is dispositive as to these claims. (Dkt. No. 46.) In other words, Best’s

                                   9   state law claims are time barred. Accordingly, the Court DISMISSES WITH PREJUDICE these

                                  10   claims as to the State of California. The State of California is further DISMISSED from this action.

                                  11   IV.    CONCLUSION
                                  12          For the foregoing reasons, Sonoma County defendants’ motion to dismiss is GRANTED,
Northern District of California
 United States District Court




                                  13   and Hereby Orders as follows:

                                  14              1. The claims as to defendants Andrew Cash, Rich Celli, Ronald Chestnut, and the

                                  15                  State of California are DISMISSED WITH PREJUDICE and these parties are further

                                  16                  DISMISSED from this action;

                                  17              2. The claims as to defendant Sonoma County Sherriff’s Department (Sonoma

                                  18                  County) are DISMISSED WITHOUT PREJUDICE and Sonoma County Sherriff’s

                                  19                  Department (Sonoma County) is further DISMISSED from this action; and

                                  20              3. The Eighth Amendment claim and the claims based on violations of state and

                                  21                  federal criminal statutes as to Virgil Smith are DISMISSED WITH PREJUDICE.

                                  22           In light of the above, the Fourth Amendment section 1983 claim asserted against Smith

                                  23

                                  24          1
                                                  To the extent that Best suggests that he could amend his complaint to sue Smith in his
                                  25   official capacity, rather than Sonoma County, for the same claims that he is currently alleging
                                       against Sonoma County, such an amendment would be futile. As previously noted, official
                                  26   capacity suits are no different than suing the entity itself. Butler, 281 F.3d at 1026 n.9; Vance, 928
                                       F.Supp. at 996. Best has not demonstrated that he can state a viable claim against Sonoma County
                                  27   and therefore, leave to amend to state the same claims against Smith in his official capacity would
                                       be futile. Moreover, the state law claims against Sonoma County have already been dismissed as
                                  28   time barred. (See generally Dkt. No. 46.)

                                                                                        14
                                         Case 4:19-cv-02252-YGR Document 62 Filed 09/14/20 Page 15 of 15




                                   1   will proceed beyond the motion to dismiss. The Court HEREBY SETS the following schedule:

                                   2   (1) Smith’s answer with regard to the remaining Fourth Amendment section 1983 claim is due on

                                   3   or before October 9, 2020; and (2) a case management conference shall be held via the Court’s

                                   4   Zoom platform on October 26, 2020. The parties are reminded to comply with the filing of a case

                                   5   management statement five business days prior to the date of the case management conference.

                                   6          This Order terminates Docket Number 51.

                                   7          IT IS SO ORDERED.

                                   8

                                   9   Dated: September 14, 2020

                                  10
                                                                                                    YVONNE GONZALEZ ROGERS
                                  11                                                               UNITED STATES DISTRICT JUDGE
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     15
